Citation Nr: 0120977	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  96-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for a back disorder.

Entitlement to service connection for residuals of cold 
weather injury to the feet.

Entitlement to a higher rating for conversion disorder with 
back pain, initially assigned a 50 percent evaluation, 
effective from April 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and M.B.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1943 to October 
1945 and from October 1950 to August 1951. 

An April 1946 RO rating decision denied service connection 
for residuals of frostbite of the feet.  The veteran was 
notified of this determination in April 1946 and he did not 
appeal.  In April 1992, the Board of Veterans' Appeals 
(Board) denied service connection for a back disorder.

In 1994, the veteran submitted an application to reopen the 
claims for service connection for a back disorder and 
residuals of frostbite of the feet.  In April 1998, he 
requested service connection for a psychiatric disability.  
This appeal came to the Board from July 1994 and later RO 
decisions that determined there was no new and material 
evidence to reopen the claims for service connection for a 
back disorder and residuals of frostbite of the feet, and 
granted service connection for conversion disorder with back 
pain, and assigned a 30 percent evaluation for this 
condition, effective from April 1998.

In a November 1999 decision, the Board determined there was 
new and material evidence to reopen the veteran's claim for 
service connection for a back disorder and remanded the case 
to the RO for further development with regard to the issues 
of service connection for a back disorder and whether there 
was new and material evidence to reopen the claim for service 
connection for residuals of frostbite of the feet.  In a June 
2000 decision, the Board determined there was new and 
material evidence to reopen the claim for service connection 
for residuals of frostbite of the feet, and remanded the 
issues of service connection for a back disorder and 
residuals of frostbite of the feet, and entitlement to a 
higher rating for conversion disorder (rated 30 percent) to 
the RO for additional development.

An April 2001 RO rating decision revised the initial 
evaluation for conversion disorder with back pain from 30 to 
50 percent, effective from April 1998.  Since the maximum 
schedular rating has not been assigned for this condition, 
the Board still has jurisdiction of the issue.  AB v. Brown, 
6 Vet. App. 35 (1993).  Hence, the issues currently for 
appellate review are listed on the first page of this 
decision.


FINDINGS OF FACT

1.  A chronic back disability, other than subjective 
complaints of pain, was not present in service or 
demonstrated for many years later.

2.  The veteran's current back disability, other than low 
back pain, is not related to an incident of service or to the 
service-connected psychiatric disability, the veteran's only 
service-connected disability.

3.  The low back pain is a symptom of the service-connected 
psychiatric disability. 

4.  A chronic disability of the legs, other than anesthesia 
and paralysis associated with a psychiatric condition, was 
not present in service or demonstrated for many years after 
service.

5.  The veteran's current disability of the legs, other than 
pain syndrome, is not related to an incident of service or to 
the service-connected psychiatric disability.

6.  The pain in the legs is a symptom of the service-
connected psychiatric disability.

7.  The psychiatric disability is manifested primarily by 
pain of the legs and back, lack of understanding of 
psychological factors, occasional suicidal ideation, 
difficulties with short term memory, an occasional unkempt 
and somewhat disheveled appearance, and difficulties with 
judgment that have produced no more than occupational and 
social impairment with reduced reliability and productivity 
since April 1998.

8.  The psychiatric disability does not cause occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  A chronic physical disability of the back, including 
arthritis, was not incurred in or aggravated by active 
service; arthritis may not be presumed to have been incurred 
in active service; a chronic physical disability of the back 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2000).

2.  A chronic physical disability of the lower extremities 
was not incurred in or aggravated by active service; nor is 
such disorder proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (2000).

3.  The criteria for a higher rating for pain disorder, 
formerly evaluated as conversion disorder with back pain, 
evaluated as 50 percent disabling, effective from April 1998, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Code 9422 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from August 1943 to October 
1945 and from October 1950 to August 1951.

Service medical records reveal that the veteran underwent a 
medical board evaluation in May 1951.  A psychiatrist who 
testified at a hearing conducted in conjunction with this 
evaluation essentially stated that the veteran had conversion 
reaction manifested by anesthesia and paralysis of the lower 
limbs and that the veteran was not capable of performing his 
military duties.  The psychiatrist testified to the effect 
that the veteran had comrades who died on a flight that the 
veteran had missed; that on another occasion he fell off a 
ladder while trying to avoid an out-of control plane; and 
that there were no documented injuries related to the 
incidents other than the conversion reaction.  The 
psychiatrist testified to the effect that the veteran had 
recovered from the conversion reaction, but had an underlying 
psychoneurotic potential that made him an unsuitable 
candidate for future military service.  The service medical 
records reveal that the veteran was hospitalized for 
observation for psychosis and/or hysteria, surgical 
observation for chest injuries, and observation for herniated 
nucleus pulposus with related back pain, and that the 
evaluations were essentially negative except for the 
conversion reaction.  He was recommended for separation from 
service due to unfitness because of conversion reaction 
manifested by anesthesia and paralysis, now recovered, and a 
certificate of disability for discharge was issued.  

At a physical evaluation board examination in July 1951 a 
disability of the back or legs was not found.  The veteran 
was discharged from service in August 1951 because of 
conversion reaction, manifested by anesthesia and paralysis 
of the lower limbs, recovered.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from the 1960's 
to 2000.  The more salient medical reports with regard to the 
conditions being considered in this appeal are discussed 
below.

A VA medical report shows that the veteran underwent a 
neurological examination in September 1986.  He complained of 
tremors in his hands for the last 2-3 years.  There was 
slight cogwheel rigidity in the lower extremities.  The 
impression was Parkinson's disease, probably induced by 
Thorazine.

The veteran received VA outpatient treatment in December 
1986.  He complained of arthritic pain in his back, neck, 
knees, hips, and ankles.  He gave a history of being involved 
in 3 crashes while in service.  VA X-ray of the pelvis showed 
no abnormalities.  X-ray of the lumbosacral spine revealed 
minimal lumbar scoliosis convexed to the left and minimal 
osteophytic degenerative changes throughout the lumbar spine.

A private medical report shows that the veteran was 
hospitalized from February to March 1988.  The Axis I 
diagnosis was schizo-affective disorder, depressed phase with 
paranoid features.

A VA summary shows that the veteran was hospitalized in April 
1990 with complaints of low back pain.  He gave a history of 
being involved in an airplane crash during World War II and 
that he walked away from the accident.  He reported being 
involved in another airplane accident in the Korean War when 
he was tossed around in an aircraft preparing for takeoff and 
had to be hospitalized.  He gave a history of backache since 
this latter accident.  Examination of the lumbar spine showed 
a tender spot in the mid and lower back, more on the left 
side.  There was a mild degree of functional scoliosis found 
throughout the thoracolumbar spine due to pain.  The 
lumbosacral curve remained intact.  The diagnoses included 
rehabilitation medicine service program for chronic mid and 
low back pain syndrome due to degenerative joint disease and 
kinetic problem, and history of mild Parkinson's disease.

A July 1990 report from the wife of a chiropractor notes that 
the chiropractor had treated the veteran from 1964 to 1969 
for pain in the upper thoracic area with radiation of the 
pain into the shoulders and cervical area.  It was noted that 
the chiropractor was now deceased.

A VA medical report of the veteran's evaluation in July 1990 
notes that he is a retired truck driver.  A history of injury 
to the back in 1950 with subsequent treatment is noted, but 
no records of this treatment were available for review.  The 
veteran reported pain in the lower dorsal-upper lumbar area 
since then.  He reported no treatment for this condition 
other than some chiropractic treatments.  There was a mildly 
exaggerated lumbar lordosis.  Extension of the back was to 20 
degrees, flexion was to 35 degrees, and flexion to each side 
was to 10 degrees.  His gait was normal.  Pain was localized 
between T10 and L4 in midline.  There was no tenderness in 
the area.  There was reduced mobility of both subtalar 
joints.  The examiner concluded that it was plausible to 
attribute at least the initiation of the back symptoms to 
military injury, but the extent that these symptoms were 
aggravated by aging and obesity was impossible to judge.

A VA report dated in October 1994 from a physician notes that 
the veteran had sustained injuries to his back and feet 
during World War II and the Korean War.  The signatory found 
no reason not to believe the veteran.

A private medical report shows that the veteran was examined 
in April 1996.  He gave a history of injuries in service.  He 
reported developing frostbite in the toes of both feet during 
World War II while flying a bombing run in an airplane where 
the temperature had dropped below zero degrees.  He gave a 
history of persistent discomfort in the feet since then.  He 
also complained of pain in his back and reported injury to 
his back in service when the brakes failed on an airplane 
while he was standing in an iron ladder area and that he 
sustained a contusion to his back.  He reported that the back 
pain persisted in the upper lumbar area of the spine.  He 
reported no radiation of the pain to the lower extremities.  
There was spasm in the paralumbar muscular area.  There was 
tenderness to palpation in his back.  X-rays of the low back 
reportedly revealed a mild to moderate degree of degenerative 
arthritis with straightening of the lumbar lordosis that the 
examiner felt was most likely chronic in nature and quite 
likely had some association with the injuries sustained in 
service.  Examination of the feet revealed no significant 
abnormalities.  The examiner was unable to support the 
veteran's claim for frostbite pain.  

A VA medical report shows that the veteran received 
outpatient treatment in the mental health clinic in March 
1997.  It was noted that he had multiple somatic complaints, 
including pain in the legs and back.

The veteran and a friend testified at a hearing in June 1997.  
The veteran testified to the effect that he had discomfort in 
his lower extremities since sustaining frostbite of his feet 
in service and of back pain since being involved in airplane 
accidents in service.  The acquaintance of the veteran 
testified to the effect that the veteran complained of 
problems with his feet since separation from service.

A VA medical report shows that the veteran was examined in 
July 1997 to determine his housebound status or need for 
regular aid and attendance.  A history of poor circulation 
since World War II action and chronic back pain since plane 
accidents in the Korea War was noted.  There was coolness in 
his toes, feet, and ankles.  There was pain with back motion.  
The diagnoses were chronic back pain and circulatory 
insufficiency secondary to service.

The veteran underwent a VA psychiatric examination in June 
1998.  He gave a history of psychiatric problems since 
service in the Korea War.  According to the veteran's medical 
record, he had been apparently involved in a "near miss" 
aircraft accident in 1950 and hospitalized due to reported 
back pain, anesthesia, and paralysis of the legs.  The 
diagnosis was conversion reaction.  He reported that his mood 
had been nervous over the past 2 weeks.  He exhibited no 
difficulty learning a list of 5 objects in one trial.  After 
approximately 20 minutes he was only to able to recall 2 of 
these words.  Remote memory appeared to be intact.  Overall 
attention and concentration appeared to be within normal 
limits.  He was rather concrete.  He appeared to have limited 
insight and judgment.  He was rather unkempt and somewhat 
disheveled in appearance.  There was no evidence of 
delusions.  There was no evidence of hallucinations during 
the interview.  He reported no homicidal thoughts.  He stated 
that on several occasions he had suicidal thoughts.  He was 
oriented.  He appeared to have some difficulties with short 
term memory.  There was no evidence of obsessive or 
ritualistic behavior.  Speech was relevant and coherent.  
There was no evidence of panic attacks.  He reported that he 
had worked for 38 years as a truck driver after service and 
that he had been married to his first wife from 1944 to 1970.  
He had been married to his second wife since 1978.  He 
reported continuous problems with his legs and having low 
back pain.  The Axis I diagnoses were conversion disorder; 
and bipolar disorder by history, currently in remission.  The 
GAF (global assessment of functioning) was 40.  The examiner 
opined that the veteran's complaints related to his back and 
feet were as likely as not due to his conversion reaction.  
The documented physical effects were not consistent with the 
degree of impairment that he claimed, and his lack of insight 
regarding psychological factors was also consistent with his 
diagnosis of conversion disorder.  

The veteran underwent a VA medical examination in November 
1998 in order to determine the nature and extent of any 
residuals of cold weather injury to his lower extremities.  
He gave a history of frozen feet in World War II.  He had 
palpable femoral pulses and palpable dorsalis pedis and 
posterior tibial pulses.  There was no edema in his feet.  It 
was difficulty to determine whether he truly had sensory loss 
in his feet or not.  He stated that when he touched his feet 
he could not feel them, but he could wiggle his toes without 
difficulty, wiggle his ankles without difficulty, and when 
the examiner touched his feet the veteran stated that he knew 
that the feet were being touched, but that it didn't feel 
right to him.  This feeling was not only in his feet, but 
extended up to the level of the thighs.  He reported a 
similar feeling in the arms.  The examiner opined that it was 
unlikely that the veteran's complaints in his legs were the 
result of cold injury.  There was a normal vascular 
examination and any neurological deficits in the legs were 
difficult to substantiate on examination alone.  The examiner 
noted that the veteran reported similar deficits in his hands 
that also tended to make a cold injury to the legs unlikely.

Various miscellaneous evidence was received in 2000 that was 
mostly a duplication of evidence previously of record.  This 
evidence included letters from service comrades of the 
veteran to the effect that the veteran had sustained frozen 
feet during World War II and that he had injured his back 
when he slipped off a ladder when a plane lost its brakes.  A 
letter from the wife of the chiropractor, noted above, is to 
the effect that the records of the veteran's chiropractic 
treatment had been destroyed.  The evidence also includes 
various photographs of the veteran and comrades in service, 
and the planes they worked on. 

The veteran underwent VA medical examinations in late 2000 
pursuant to the June 2000 Board remand of the case to the RO 
in order to have him undergo such examinations to determine 
the severity of his psychiatric disability and the nature and 
extent of any disorders of the back and legs, including 
obtaining an opinion as to the etiology of any conditions of 
the back and legs found.  The veteran underwent a VA 
psychiatric examination in September 2000.  It was noted that 
the veteran had worked for many years as a truck driver and 
at one point was demoted to a janitor due to having had a 
number of accidents with vehicles.  The veteran attributed 
these accidents due to loss of feeling in his legs, 
suggesting that there was some dynamic consistent with a 
conversion disorder back then.  He was alert and oriented in 
3 spheres.  His mood was slightly hypomanic in that he was 
rather talkative, detailed, and overly deferent in his 
approach to the examiner, but this seemed a relatively normal 
version of an elderly gentleman trying to present his case as 
opposed to something more psychiatric in nature.  His memory 
and intellect appeared to be relatively well preserved for a 
man of his age. Insight and judgment were clearly deficient 
when it came to understanding the majority of his difficulty 
with the pain in his back and legs being psychologically 
determined rather than physically based.  His mood was 
euthymic.  Affect was responsive, well-modulated, and a 
little over responsive.  The examiner reviewed the evidence 
in the veteran's claims folders and concluded that the 
veteran had bipolar disorder by history; conversion disorder 
by history; and pain disorder with psychological factors.  
The GAF was 50.  The examiner opined that the veteran's 
diagnosis may have been conversion disorder in the past, but 
his current pattern was more consistent with a diagnosis of 
pain disorder.

In November 2000, the veteran underwent examination of his 
spine at a VA medical facility.  The veteran's claims folders 
were available to the examiner and reviewed.  The veteran 
complained of some back discomfort with range of motion 
exercises.  He was tender to palpation in the midline of the 
cervical spine from approximately C3 down to T1 and there was 
tenderness to palpation along the lower thoracic spine from 
about T8 to L1.  There was no significant amount of 
paraspinal muscle tenderness over the lumbar spine.  Range of 
motion of the lumbar spine was restricted secondary to pain 
with forward flexion to about 50 degrees, side bending to 
both sides was to 30 degrees, and rotation to about 30 
degrees.  Sensation was intact to light touch, but decreased 
to pinprick diffusely throughout the upper extremities in the 
C5 to T1 nerve distribution.  The veteran felt no pinprick 
sensation and did not respond to pain.  He had normal 
proprioception.  Examination of the lower extremities was 
4+/5, hip flexors bilateral 5/5, abductor 5/5, adductors 
4+/5, quadriceps and hamstring bilaterally 5/5, anterior 
tibial, extensor hallucis longus, gastrocs and peroneals, 
bilaterally.  He had diffuse decreased light touch throughout 
his legs and had an absent pain response to firm pinprick in 
both legs from toes up to the proximal thigh.  The examiner 
checked to see if the veteran responded to a pinprick to his 
belly and cheek and the veteran had no response and stated 
that he did not feel any pain.  The examiner could not elicit 
any tendon reflexes.  X-rays of the cervical and lumbosacral 
spine revealed arthritis.  

The assessment on the report of the above VA medical 
examination was diffuse degenerative arthritis most notable 
in the cervical spine with decreased sensation to pinprick 
and pain diffusely throughout the upper and lower 
extremities.  The veteran appeared to have normal 
proprioception and sensation to light touch on examination 
throughout the upper body, therefore, he represented a rather 
mixed picture of neurologic deficit.  The examiner did not 
notice any significant motor deficits on examination.  The 
examiner opined that the veteran's low back pain symptoms 
were as likely as not related to his service activity.  
However, his numbness in the upper and lower extremities, 
that the veteran attributed to his frostbite injury or his 
back, was unclear as he appeared to have normal light touch 
sensation and proprioception, but decreased pinprick response 
that was strange.  The examiner recommend EMG 
(electromyograph) studies, but the veteran refused.  

In an addendum to the above examination report, the examiner 
noted that the veteran had low back pain, loss of pinprick, 
and pain sensation diffusely through the lower extremities 
and upper extremities.  The examiner opined that it was more 
likely than not that the veteran's low back pain symptoms 
were related to his activities in the military and his plane 
crashes.  The decreased pain sensation diffusely throughout 
the veteran's body was difficult to sort out, but could be 
some sort of neuropathy versus something related to his 
spine.

A review of the record shows that service connection is in 
effect for the psychiatric disability now diagnosed as pain 
disorder.  It does not show that service connection has been 
granted for any other of the veteran's disabilities.  

A review of the medical evidence also indicates that the 
veteran receives continuing VA outpatient treatment for 
manifestations, including complaints of back pain, associated 
with his psychiatric condition.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for service connection for a 
back disorder and residuals of cold weather injury to the 
feet, and a higher rating for the psychiatric disability.  
There is no identified evidence not accounted for and 
examinations have been performed with regard to the veteran's 
claims.  The veteran and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the veteran's claims, 
that essentially notifies him of the evidence needed to 
prevail on his claims.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claims and 
that there is no prejudice to him by appellate consideration 
of the claims at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of the claims as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  

In order to establish service connection for a disability of 
the back and/or the legs, the evidence must demonstrate the 
presence of it and that it resulted from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

With regard to the claim for service connection for a back 
disability, the service medical records reveal that the 
veteran was seen for back pain.  These records, however, do 
not show the presence of a physical disability to account for 
this pain.  The service medical records do show that he was 
diagnosed with conversion reaction, manifested by anesthesia 
and paralysis of the lower limbs.

The post service medical records do not reveal the presence 
of a back disability until around 1986 when a VA X-ray of the 
lumbosacral spine showed minimal lumbar scoliosis and 
arthritis of the lumbar spine.  While some of the evidence 
indicates the veteran received chiropractic treatment for 
back pain in the 1960's, there is insufficient evidence of 
record to demonstrate the presence of a chronic physical 
disability of the back at that time.  Since 1986, the medical 
evidence, including the report of his VA medical examination 
in November 2000, shows that he has degenerative arthritis of 
the cervical spine as well as the lumbosacral spine with 
decreased sensation to pinprick and pain diffusely throughout 
the upper and lower extremities.  Lumbar lordosis was not 
found at the November 2000 VA medical examination, but the 
examiner noted that the veteran had back pain most likely 
related to activities in service, including plane crashes.

The question now for the Board to decide is whether the 
veteran's current low back conditions are related to an 
incident of service.  Statements and testimony from the 
veteran are to the effect that his current low back problems 
are due to injuries to his back in service sustained in 
airplane accidents.  The service medical records indicate 
that the veteran was treated for back pain following airplane 
accidents and statements from a service comrade of the 
veteran support the veteran's statements concerning treatment 
for back pain following an airplane accident in service.  
Hence, the Board finds this evidence credible and concludes 
that the veteran was most likely involved in airplane 
incidents in service that initiated his complaints of back 
pain.  

The medical evidence is conflicting as to the cause of the 
veteran's current low back problems.  The VA report of the 
veteran's evaluation in July 1990 and the private medical 
report of the veteran's examination in April 1996 indicate 
that the veteran's arthritis of the low back with 
straightening of the lumbar lordosis was most likely related 
to injuries sustained in service, as did the report of his VA 
medical examination in November 2000.  This latter report, 
however, indicates that the veteran's low back pain is most 
likely related to incidents of service and plane crashes, but 
the examiner who conducted the examination was uncertain as 
to the cause of the veteran's decreased pain sensation in 
other areas of his body.  Whereas the report of the veteran's 
VA psychiatric examination in June 1998 contains the opinion 
that the veteran's complaints related to his back were as 
likely as not due to conversion reaction as his physical 
effects were not consistent with the degree of impairment 
claimed.  The report of the veteran's VA psychiatric 
examination in September 2000 also indicates that the 
veteran's complaints of back pain are psychological in 
nature.

After consideration of all the evidence, the Board finds that 
the weight of it indicates that the veteran's complaints of 
low back pain are symptoms associated with his service-
connected psychiatric disability, and these manifestations 
will be considered in the evaluation of that disorder.  This 
is the approach taken by the RO.  The Board bases this 
conclusion on the lack of objective evidence of a 
musculoskeletal back disorder in service or for many years 
later, and the medical evidence that essentially indicates 
the veteran's low back pain had its onset in service.  
Moreover, the linking of the low back pain to an incident of 
service is not inconsistent with the conclusion that it is a 
manifestation of the service-connected psychiatric disability 
that had its onset in service.  The overall medical evidence, 
however, is unclear as to the cause of the physical disorders 
of the cervical and lumbosacral spine as it indicates that 
his back problems are primarily psychological and does not 
demonstrate the presence of these conditions until many years 
later with no medical evidence of continuous treatment for 
these conditions since separation from service.

Hence, the Board finds that the preponderance of the evidence 
is against the claim for service connection for a physical 
disorder of the back.  Therefore, the claim for service 
connection for such a disorder is denied.

With regard to the claim for service connection for residuals 
of cold weather injury to the lower extremities, the service 
medical records reveal that the veteran had anesthesia and 
paralysis of the lower extremities associated with conversion 
disorder.  These medical records do not reveal the presence 
of a physical disability of the lower extremities.

The post-service medical records do not indicate the presence 
of a chronic disorder of the lower extremities until the 
1990's.  Parkinson's disease due to Thorazine was diagnosed 
at a VA neurological examination in September 1986, but this 
condition is no longer demonstrated by the medical evidence.   
A VA report dated in October 1994 notes that the veteran had 
a history of injuries to his feet in service, and statements 
from the veteran and testimony from him indicate that he 
sustained frozen feet in World War II.  A friend of the 
veteran testified to the effect that the veteran had 
complaints of problems with his feet since service and the 
report of his VA medical examination in July 1997 notes the 
presence of circulatory insufficiency of the lower 
extremities secondary to service.  This latter medical report 
is outweighed by the other medical evidence that does not 
show the presence of circulatory insufficiency and that 
opines that it is quite unlikely that the veteran's 
complaints related to his feet are due to service, as noted 
in the private medical report of his examination in April 
1996 and the report of his VA examination in November 1998.  
The VA reports of the veteran's VA psychiatric examinations 
also indicate that the veteran's problems with his lower 
extremities are psychological, and the report of his VA 
medical examination in November 2000 notes that an opinion 
could not be provided as to the etiology of the decreased 
pain sensation diffusely throughout the veteran's body 
without EMG studies that the veteran refused.

After consideration of all the evidence, the Board finds that 
the decreased pain sensation in the veteran's legs is 
psychological in nature and a manifestation of the service-
connected psychiatric disability.  This manifestation, and 
other complaints of pain or neurologic abnormality, will be 
considered in the evaluation of the service-connected 
disability.  The other problems of the lower extremities, 
first found long after service, are not related to an 
incident of service, including the veteran's psychological 
complaints of anesthesia and paralysis of the lower limbs, or 
to the service-connected disability.  

There being no definite showing of pathologic problems in the 
legs, the preponderance of the evidence is against the claim 
for service connection for residuals of cold weather injury 
to the feet, and the claim is denied.  As with the back, 
however, the perceived disability-pain, anesthesia, 
weakness, etc.-is to be considered part of the service-
connected psychiatric disability.

With regard to the claim for a higher rating for conversion 
disorder with back pain, in general, disability evaluations 
are assigned by applying a schedule of ratings (rating 
schedule) which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9422 or 9424, pain 
disorder or conversion disorder, respectively, will be rated 
as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

As noted above, the veteran has psychological complaints of 
back and leg pain associated with the conversion disorder, 
classified as pain disorder at his VA psychiatric examination 
in September 2000.  When a disability has been diagnosed both 
as a physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code that 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. §§ 4.14 and 4.126(d) (2000).  In this 
case, a review of the report of the veteran's VA medical 
examination in November 2000 and the other evidence does not 
show physical manifestations of back and leg conditions to 
support ratings for back and leg disorders that when combined 
would exceed the 50 percent evaluation now in effect for the 
psychiatric symptoms.  Under the circumstances, the Board 
will evaluate the veteran's pain disorder as a mental 
condition because such an evaluation is to the veteran's 
benefit.

The report of the veteran's VA psychiatric examination in 
June 1998 reveals that he had conversion disorder manifested 
primarily by difficulties with short term memory, limited 
insight and judgment, an unkempt and somewhat disheveled 
appearance, occasional suicidal thoughts, as well as 
complaints related to his back and legs.  The report of his 
VA psychiatric examination in September 2000 reveals that his 
service-connected psychiatric condition was classified as 
pain disorder and that he had problems (pain) related to his 
legs and back, a talkative mood, and a deficiency in judgment 
and memory.  The reports of the veteran's VA outpatient 
treatment do not indicate more significant manifestations of 
this disability.  Nor do the statements and testimony of the 
veteran.

After consideration of all the evidence, the Board finds that 
the service-connected disability has been manifested 
primarily by problems (pain) related to his back and legs, 
lack of understanding of psychological factors, difficulties 
with short term memory, an occasional unkempt and disheveled 
appearance, and occasional suicidal ideation that have 
produced no more than occupational and social impairment with 
reduced reliability and productivity since April 1998.  These 
findings support no more than a 50 percent rating for the 
psychiatric disability under diagnostic code 9422 or 9424.

The Board notes that the GAF at the time of the veteran's VA 
psychiatric examination in June 1998 was 40 and that it was 
50 at the time of the VA psychiatric examination in September 
2000.  A GAF of 40 is indicative of major impairment in 
several areas, such as work, family relations, judgment, 
thinking or mood, whereas a GAF of 50 is indicative of 
serious impairment in social, occupational or school 
functioning under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV) that is to be used in the 
evaluation of the veteran's psychiatric condition.  38 C.F.R. 
§ 4.125 (2000).  While the GAF of 40 in June 1998 would tend 
to support the assignment of a higher rating for the 
conversion disorder at that time, the Board does not find 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked  irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene (reported on only one occasion); difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and inability to establish and maintain 
effective relationships; to support the assignment of a 
70 percent rating for the service-connected psychiatric 
disability in 1998 or at any time since then. Fenderson v. 
West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim for a 
higher rating for pain disorder, rated as 50 percent 
disabling, effective from April 1998.  Hence, the claim is 
denied.

Since the preponderance of the evidence is against the claims 
for service connection for a back disorder and residuals of 
cold weather injury to the feet, and a higher rating for the 
psychiatric disability, the benefit of the doubt doctrine is 
not for application with regard to these matters.  VCAA, Pub. 
L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified as 
amended at 38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Service connection for a back disorder is denied.

Service connection for residuals of cold weather injury to 
the feet is denied.

An increased evaluation for pain disorder, rated as 
50 percent disabling, effective from April 1998, is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

